Citation Nr: 0430737	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  01-06 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for depression.

3.  Entitlement to an increased evaluation for acute 
poliomyelitis, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1945 to 
March 1947.

This matter came before the Board of Veterans" Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA), St. Petersburg, Florida Regional 
Office (RO).  

The veteran's appeal as to an increased rating for his 
service-connected poliomyelitis was previously before the 
Board and, in November 2002, it was remanded to the RO for 
further development.  This issue has been returned to the 
Board and is now ready for appellate review.  The issue of 
service connection for a low back disorder and depression are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The poliomyelitis is not active and has resulted in no 
residual disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
poliomyelitis have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8011 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law shortly prior 
to this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the pertinent rating decision, statement of the case and 
supplemental statement of the case dated in August 2004.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, in letters 
dated in December 2002the RO specifically informed the 
veteran of the information and evidence needed from him to 
substantiate his claims, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the December 2002 VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision denying 
the veteran an increased evaluation for his service-connected 
poliomyelitis in violation of the VCAA and the VA has not 
specifically informed the veteran to provide any evidence in 
the claimant's possession that pertains to the claim as 
required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that any error in the chronological 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

Comprehensive searches for the veteran's service medical 
records in September and October 1976 by the National 
Personnel Records Center were unsuccessful in obtaining the 
veteran's service medical records.  Consequently these 
records, exclusive of the veteran's February 1947 medical 
examination for service separation, are not on file.  The 
veteran's medical examination for service separation shows 
that no psychiatric condition was found or recorded as 
medical history on examination of the veteran.  It was 
recorded, as medical history that the veteran was 
hospitalized and treated in service for infectious 
mononucleosis and ingrown toenails and with respect to both 
of these conditions had no present physical defects.

Service administrative records on file consist of copies of 
Morning Reports, Daily Sick Reports, and a copy of an 
Admission and Disposition Report for the 391st Station 
Hospital.  The latter report indicates that the veteran was 
admitted to this hospital in August 1945 for acute 
poliomyelitis.

On the veteran's initial VA examination in January 1977, the 
veteran reported that while in service, he contracted 
poliomyelitis and was hospitalized for 10 weeks.  He reported 
that he was initially paralyzed from the waist down but was 
able to recover most of the functioning of his extremities.  
He complained of present weakness in both arms   Following a 
general medical examination, the examiner found the veteran 
to be essentially normal. 

Service connection for asymptomatic acute poliomyelitis was 
established by an RO rating action dated in May 1977.  This 
disorder was rated 10 percent disabling under Diagnostic Code 
8011 of VA's Schedule for Rating Disabilities (Rating 
Schedule), effective from August 1976.  The 10 percent rating 
has remained in effect since that time.

VA outpatient treatment records, dated from September 1989 to 
September 2001 have been received and associated with the 
veteran's claims file.  They show treatment for various 
complaints, to include complaints of muscle weakness, and 
disabilities, but do not show any findings attributable to 
poliomyelitis.  In April 1990, the veteran was evaluated for 
complaints of muscle weakness at a VA neurology clinic.  
Following motor and sensory examination, weakness of unknown 
etiology was diagnosed.

When examined by VA in April 2001, the veteran described 
periodic relapses of generalized muscle weakness and 
specifically reported such episodes occurring in 1957 and in 
1976.  On examination, the veteran cranial nerves II-XII were 
intact to examination.  His strength was 5/5; however, there 
was a give away element, both to testing of the upper 
extremity and lower extremity, that was reported to be 
significantly out of proportion to his observed physical 
ability for walking and other activities.  His sensory was 
mildly decreased in a stocking glove pattern.  Reflexes were 
1 plus at the bicep, tricep, brachioradialis, and patella but 
absent at the Achilles.  The veteran's gait was normal.  
Following a review of the veteran's medical records, the 
examiner concluded as a diagnostic impression that the 
veteran suffered from acute inflammatory demyelinating 
polyneuropathy.  He noted that the veteran's degree of 
weakness on direct testing is out of proportion to his 
observed strength and added that it was unclear whether this 
was volitional act or not.

In September 2001 the veteran was afforded a VA 
electromyography (EMG) study as well as a nerve conduction 
velocity study (NCVS).  The examiner stated that these 
studies were normal with no significant observed 
abnormalities.

On a VA neurological consultation in April 2002, the veteran 
complained of a generalized weakness and numbness of his 
hands and feet.  Following neurological examination, which 
included normal bulk and tone on motor examination with an 
extremely poor effort throughout and a reportedly 
questionable reliable sensory examination, the examiner 
concluded that the veteran did not have neuropathy or chronic 
inflammatory demelinating polyneuropathy (CDIP).  On a repeat 
evaluation in December 2002, the veteran was found to have no 
atrophy, fasciculation or evidence of post-polio syndrome.

The veteran presented to a VA neurology clinic in March 2003, 
seeking a further opinion with respect to his complaints of 
muscle weakness.  It was noted that the veteran was convinced 
that he had post polio syndrome.  The examiner noted that the 
veteran had been evaluated multiple times by VA with no 
evidence of atrophy, fasciculations, etc.  He also noted that 
the veteran also has normal EMG/NCV of the upper and lower 
extremities.  Following neurological examination, the 
examiner concluded as a diagnostic assessment, that the 
veteran findings were inconsistent with a diagnosis of CDIP, 
neuropathy, or post-polio syndrome.  He noted that the 
veteran had normal muscle bulk and tone and a poor effort 
during strength tests.

On a VA neurological examination in April 2003, the veteran 
related a history of several exacerbations of weakness and 
general fatigue, which he feels is secondary to polio.  
Examination of the veteran included a positive Hoover sign, 
confirming poor effort, on muscle testing, which was 4+/5, 
bilateral upper and lower extremities.  There was no evidence 
of rigidity, spasticity, atrophy, fasciculations, or tremor.  
The examiner stated that it was his opinion that the veteran 
less likely than not has evidence of a postpoliomyelitis 
syndrome.  He added that there was strong evidence to bring 
into severe doubt the legitimacy of the original diagnosis of 
polio in 1946.

VA outpatient treatment records compiled between September 
2003 and January 2004 show evaluation and treatment provided 
to the veteran for various disorders to include spinal 
stenosis with possible nerve root encroachment.  

Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness. Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required. 38 C.F.R. § 4.21. The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating. 
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7. 
Consideration may not be given to factors wholly outside the 
rating criteria. Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings. 
Id. 

For poliomyelitis, the applicable rating criteria provide 
that, for a compensable rating, which is 100 percent, there 
must be active febrile disease.  Residuals of poliomyelitis 
are rated at a minimum of 10 percent. 38 C.F.R. § 4.124a, DC 
8011.

While the veteran has asserted on recent VA examinations that 
he has muscle weakness to include weakness in his extremities 
due to poliomyelitis, VA examinations of the veteran since 
2001, to include the veteran's most recent VA examination in 
April 2003, have revealed no active symptomatology or 
residuals of poliomyelitis. Therefore, the veteran does not 
qualify for a rating in excess of 10 percent.  The evidence 
is not equipoise as to warrant the application of the benefit 
of the doubt doctrine.  38 C.F.R. § 3.102 (2004).


ORDER

An increased evaluation for acute poliomyelitis is denied


REMAND

The veteran is seeking service connection for a low back 
disorder, which he maintains stems from a motor vehicle 
accident (MVA) in service.  In support of his contention that 
he sustained injury as a result of a MVA in service, the 
veteran has submitted a statement from a retired officer 
attesting to this accident and the veteran's related medical 
treatment as well as a statement from a service colleague 
confirming he suffered a back injury due to a MVA while 
serving overseas.

A preliminary review of the veteran's claims file shows that 
there is no reference to a history of any in-service MVA or 
objective findings of a low back disorder on the veteran's 
February 1947 medical examination for service separation or, 
for that matter, in the post-service record until many years 
after service.  In June 2000, a radiological study of the 
lumbosacral spine revealed degenerative changes with narrow 
L4 transitional vertebral body disk, as well as, mild 
scoliosis.  The veteran was examined by a VA certified 
physician assistant in April 2003.

The veteran also maintains that his depressive disorder is 
caused by his service-connected disability.

In view of the above, the Board is of the opinion that 
specialized examinations are warranted.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
his low back and psychiatric disorders 
covering the period following his release 
from active duty to the present.  After 
securing any necessary release required, 
the RO should obtain all identified 
records, not currently on file, for 
association with the veteran's claims.  

2.  Thereafter the RO should schedule the 
veteran for a VA examination by an 
orthopedist to assess the nature and 
etiology of his current low back 
disorder.  The veteran's claims folder 
must be made available to the veteran's 
examiner for review in conjunction with 
the examination.  The examiner is 
requested to obtain a detailed clinical 
history.  Following the examination the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that any low back disorder diagnosed 
was caused by an injury resulting from 
the reported MVA in service.  All 
indicated studies should be performed.  A 
complete rationale for the opinion 
reached should be set forth in the 
examination report.  

3.  The veteran should be afforded a VA 
examination by a psychiatrist to 
determine the nature, severity, and 
etiology of any current acquired 
psychiatric disorder. The examiner should 
review the claims folder in conjunction 
with the examination.  All necessary 
tests should be performed.  Following the 
examination the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any current acquired 
psychiatric disorder was caused or is 
aggravated by his service connected 
poliomyelitis, ingrown toenails, or 
hearing loss.  A complete rationale for 
the opinion reached should be set forth 
in the examination report.  

4.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



